Citation Nr: 1713505	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to July 15, 2016, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968, including service in the Republic of Vietnam.  His military decorations include the Silver Star, Purple Heart, and Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the Montgomery, Alabama RO. 

The April 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective November 15, 2010.  The Veteran filed a notice of disagreement with this initial rating in April 2011.  The RO issued a statement of the case in July 2012 and the Veteran perfected his appeal with a September 2012 VA Form 9.

In an August 2016 rating decision, the Veteran's rating for PTSD was increased to 50 percent effective July 15, 2016.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is associated with the claims file.  At that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At his January 2017 hearing, the Veteran indicated that VA did not have all of the treatment records from Dr. T.G.S., his private psychologist and neighbor.  The undersigned informed the Veteran that he could submit the records or the case could be remanded for VA to make efforts to obtain the records. Following that hearing, the Veteran submitted a January 2017 letter from Dr. T.G.S.  No treatment records were submitted.  VA has a duty to make a reasonable effort to obtain identified private treatment records relevant to the appeal.  See 38 C.F.R. § 3.159 (c)(1).  In light of the fact that these records are relevant to the appeal, the claim must be remanded to attempt to obtain the specified treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide VA with authorization to obtain private treatment records from Dr. T.G.S.  After obtaining authorization from the Veteran, obtain the private treatment records and associate them with the claims file.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records. 

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

